Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 1:19-cv-00139-RM-NYW

  RICHARD RALPH GUARNEROS,

         Plaintiff,
  v.

  DENVER GREEN PARTY,

         Defendant.

  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on Plaintiff Richard Ralph Guarneros’s (“Mr. Guarneros”)

  second motion for default judgment (ECF No. 48). After Defendant Denver Green Party was

  served with the complaint and Summons, via Andrea Mérida (ECF No. 21), and failed to

  respond, Mr. Guarneros moved for entry of default; the Clerk of the Court entered default on

  September 5, 2019 (ECF No. 27). In his current motion, Mr. Guarneros requests entry of default

  judgment under Fed. R. Civ. P. 55(b)(2). For the reasons given below, the motion is GRANTED.

  I.     LEGAL STANDARDS

         “[E]ven after entry of default the Court must decide whether the unchallenged facts

  create a legitimate basis for entry of judgment.” Villanueva v. Account Discovery Sys., LLC,

  77 F. Supp. 3d 1058, 1066 (D. Colo. 2015) (quotation omitted). Although the Cou rt has

  discretion to enter default judgment, strong policies favor resolution of disputes on their

  merits; therefore, it is generally appropriate “only when the adversary process has been halted

  because of an essentially unresponsive party.” Id. at 1067 (quotation omitted); Tripodi v.
Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 2 of 16




  Welch, 810 F.3d 761, 764 (10th Cir. 2016) (default judgment committed to court’s sound

  discretion).

          Before the Court may grant a motion for default judgment, it must take several steps.

  First, the Court has an affirmative duty to ensure its jurisdiction over both the subject matter of

  the action and the parties. Williams v. Life Sav. & Loan, 802 F.2d 1200, 1203 (10th Cir. 1986);

  Marcus Food Co. v. DiPanfilo, 671 F.3d 1159, 1166 (10th Cir. 2011) (default judgment against

  defendant over whom court has no personal jurisdiction is void). Next, the Court should consider

  whether the well-pled allegations of fact—which are admitted by a defendant upon default—

  support a judgment on the claims against the defaulting defendant. See Tripodi, 810 F.3d at 764

  (by his default, defendant relieved plaintiff from having to prove complaint’s factual allegations;

  the judgment, however, must be supported by sufficient basis in the pleadings). The Court also

  accepts as true the undisputed facts alleged in affidavits and exhibits. See Brill Gloria v.

  Sunlawn, Inc., No. 08-cv-00211-MSK-MEH, 2009 WL 416467, at *2 (D. Colo. Feb. 18, 2009).

  II.     BACKGROUND1

          This is Mr. Guarneros’s second attempt at entry of default judgment against Denver

  Green Party. (See ECF No. 29.) Though the background was provided in this Court’s previous

  denial of entry of default judgment (“Prior Order”) (ECF No. 47), the facts are relatively

  straightforward and will be reiterated here.

          This case involves the alleged unauthorized use and alteration of a copyrighted image.

  Specifically, Mr. Guarneros, a resident of Colorado, alleges that he owns a federal copyright

  registration in a photograph of a Denver City Park Sunset (VA 2-132-208) (“Photograph”),

  which he offers for sale on his Fine Art America website. (ECF No. 8, ¶¶ 7–10.) He alleges


          1
             Guarneros attaches the complaint (ECF No. 1) to his motion, but had previously amended the complaint,
  correcting the named defendant from Green Party of Colorado to Denver Green Party (ECF No. 8).

                                                         2
Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 3 of 16




  that Denver Green Party ran an article on its website, entitled Denver Green Party

  recommendations for the 2018 municipal ballot questions, which featured the Photograph as

  the picture lead or representative image. (Id. ¶ 11.) Denver Green Party does not have a

  license and did not receive permission to use the Photograph from Mr. Guarneros. (Id. ¶ 12.)

  As the result of Denver Green Party’s conduct, Mr. Guarneros brought this action asserting

  copyright infringement (17 U.S.C. § 501) and unauthorized alteration of the Photograph’s

  copyright management information (“CMI”) by removing information that identified Mr.

  Guarneros as the author and adding Denver Green Party’s own logo (17 U.S.C. § 1202(b)).

         A. Motion for Default Judgment

         Mr. Guarneros now seeks judgment of liability on both counts, as well as actual damages

  under 17 U.S.C. § 504(b), statutory damages under 17 U.S.C. § 1203(c)(3)(B),2 attorney’s fees

  and costs,3 and post-judgment interest under 28 U.S.C. § 1961. (ECF Nos. 48; 49, ¶¶ 23–38.)

         Mr. Guarneros’s motion with the attached affidavit of his current attorney Craig B.

  Sanders walks through each of the two counts, citing the relevant facts and case law that support

  the entry of judgment as to each. (ECF No. 49, ¶¶ 6 – 18 (17 U.S.C. § 501), ¶¶ 19–22 (17 U.S.C.

  § 1202).) Mr. Sanders’s affidavit also provides arguments related to the appropriate measure of

  damages under each count. (Id. ¶¶ 23–34.)

         In terms of attorney’s fees, Mr. Sanders provides an explanation for only his billing

  entries and hourly rate and refers to the affidavit previously filed by Mr. Guarneros’s previous

  attorney, Richard Liebowitz, which discusses Mr. Liebowitz’s time. (Id. ¶¶ 35–37); see also

  (ECF No. 29-1, ¶¶ 21–23.).

  III.   ANALYSIS


         2
             $1,600 and $10,000, respectively.
         3
             $4,350 and $440, respectively.

                                                   3
Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 4 of 16




           A. Jurisdiction

           In its Prior Order, this Court found both subject matter and personal jurisdiction to exist.

  See (ECF No. 47, at 3) (finding subject matter jurisdiction where Mr. Guarneros alleges a federal

  question under 17 U.S.C. § 101 et seq.); (id. at 3–4) (finding Denver Green Party was subject to

  this Court’s personal jurisdiction). The Court incorporates those findings herein by reference.

           B. Claims for Relief

           Mr. Guarneros now moves for entry of default judgment as to the two counts in his First

  Amended Complaint: (1) copyright infringement under 17 U.S.C. § 501; and (2) removal of CMI

  under 17 U.S.C. § 1202.

                1. Copyright Infringement (17 U.S.C. § 501)

           “A copyright-infringement plaintiff must establish both (1) ownership of a valid

  copyright, and (2) copying of constituent elements of the work that are original.” Craft Smith,

  LLC v. EC Design, LLC, 969 F.3d 1092, 1109 (10th Cir. 2020).

           Based on the undisputed facts as presented in the First Amended Complaint, the instant

  motion, and Mr. Sanders’s affidavit, inclusive of exhibits, taken as true in light of Denver Green

  Party’s default, Mr. Guarneros has set forth an adequate claim for copyright infringement. Mr.

  Guarneros is the owner of the copyright of the Photograph (ECF Nos. 8, ¶¶ 7, 9, 10; 8-1; 49,

  ¶ 14; 49-1) and, as such, he has the exclusive rights to reproduce, publicly display, or distribute

  the Photograph, and authorize others to do the same.4 17 U.S.C. § 106.

           According to Mr. Guarneros, Denver Green Party failed to obtain Mr. Guarneros’s


           4
             Guarneros has presented to this Court a copy of Registration Number VA0002132208, registered to Richard
  Ralph Guarneros on December 18, 2018 with a date of publication of November 20, 2014 – the Photograph’s
  registration as exhibited by the United States Copyright Office. (ECF No. 49-1); see also 17 U.S.C. § 410(c) (A
  Certificate of Registration, if timely obtained, constitutes prima facie evidence of the validity of the copyright.); Gates
  Rubber Co. v. Bando Chem. Indus., Ltd., 9 F.3d 823, 831 (10th Cir. 1993) (citing Autoskill v. Nat’l Education Support
  Systems, Inc., 994 F.2d 1476, 1487 (10th Cir. 1993), overruled on other grounds by, TW Telecom Holdings Inc. v.
  Carolina Internet Ltd., 661 F.3d 495 (10th Cir. 2011)) (same).

                                                              4
Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 5 of 16




  permission when it used the Photograph on its website. (ECF Nos. 8, ¶¶ 11, 12; 49, ¶ 17.) “Once

  the plaintiff has shown that it holds a valid copyright, it must next prove that the defendant

  unlawfully appropriated protected portions of the copyrighted work.” Gates Rubber Co. v. Bando

  Chem. Indus., Ltd., 9 F.3d 823, 832 (10th Cir. 1993). This question has two components – factual

  copying and substantial similarity. Copying as a factual matter means the defendant must

  actually appropriate the plaintiff’s work. Dutcher v. Bold Films LP, 822 Fed. App’x 858, 861

  (10th Cir. 2020) (citing Blehm v. Jacobs, 702 F.3d 1193, 1199 (10th Cir. 2012)). Second, the

  substantial similarity component means “there must be substantial similarity between the

  allegedly infringing work and the elements of the copyrighted work that are legally protected [by

  the Copyright Act].” Id. (internal quotations omitted). “To decide the substantial similarity issue,

  a court must determine (1) which elements of the copyrighted work are protectable, and (2)

  whether these elements are substantially similar to the accused work.” Id. (quoting Savant

  Homes, Inc. v. Collins, 809 F.3d 1133, 1138 (10th Cir. 2016)) (internal quotations omitted).

         Here, Mr. Guarneros alleges Denver Green Party used the entirety of the Photograph and

  merely superimposed text over it. (ECF Nos. 8, ¶ 11; 8-3; 49, ¶ 17.) Mr. Guarneros has

  established that Denver Green Party used the entirety of the protected elements of the

  Photograph, and it did so without seeking permission or a license from Mr. Guarneros. See La

  Resolana Architects, PA v. Reno, Inc., 555 F.3d 1171, 1179 (10th Cir. 2009) (“Striking similarity

  exists when the proof of similarity in appearance is so striking that the possibilities of

  independent creation, coincidence and prior common source are, as a practical matter,

  precluded.”); see also Otto v. Hearst Commc’ns, Inc., 345 F. Supp. 3d 412, 425 (S.D.N.Y. 2018)

  (finding actual copying took place where the original and infringing work were “the same

  photograph”). The superimposition of text over the identical photograph is of no consequence as



                                                    5
Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 6 of 16




  Denver Green Party uses or used the entirety of the protected portion of Mr. Guarneros’s

  copyright. Therefore, this Court finds Mr. Guarneros has established he is entitled to entry of

  default judgment as to his first claim for relief – copyright infringement under 17 U.S.C. § 501 –

  and that his motion on this claim for the same is granted.

                2. Removal/Alteration of CMI (17 U.S.C. § 1202)

         Mr. Guarneros alleges that Denver Green Party copied the Photograph directly from his

  Fine Art America webpage. (ECF No. 8, ¶ 19.) According to Mr. Guarneros, there existed an

  author credit next to the Photograph. (Id.; ECF No. 8-2.) However, when Denver Green Party

  appropriated the Photograph for its own webpage use, it did not include the author credit and

  superimposed its own logo over the Photograph. (ECF Nos. 8, ¶ 21; 8-3.)

         Section 1202 of the Digital Millennium Copyright Act (“DMCA”) deals with CMI.

  Section 1202(b) provides in part:

         No person shall, without the authority of the copyright owner or the law—
         (1) Intentionally remove or alter any copyright management information, [or]

         [. . .]

         (3) distribute, import for distribution, or publicly perform works, copies of works,
         or phonorecords, knowing that copyright management information has been
         removed or altered without authority of the copyright owner or the law, knowing
         or, with respect to civil remedies under section 1203, having reasonable grounds to
         know, that it will induce, enable, facilitate, or conceal an infringement of any right
         under this title.

         Section 1202(c) defines “copyright management information” as certain types of

  “information conveyed in connection with copies . . . of a work . . . , including in digital

  form, . . . (2) [t]he name of, and other identifying information about, the author of a work. . . .”5

         Violation of § 1202(b)(1) of the DMCA requires proof that a defendant, (1) without Mr.



         5
             Only the type of information identified in subsection (2) is at issue in this case.

                                                              6
Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 7 of 16




  Guarneros’s authority, (2) intentionally removed or altered any copyright management

  information (3) knowing or having reasonable grounds to know that it would induce, enable,

  facilitate, or conceal an infringement of the federal copyright laws. See Boatman v. United States

  Racquetball Ass’n, 33 F. Supp. 3d 1264, 1275 (D. Colo. 2014) (citing Gordon v. Nextel

  Communs. & Mullen Advertising, Inc., 345 F.3d 922, 927 (6th Cir. 2003)).

         The Tenth Circuit has not spoken on the context of section 1202(c) (e.g., whether it

  applies only to “automated copyright protection or management systems”), the scope of the

  phrase “conveyed in connection with,” and how the CMI must be related to the copyright-

  protected work. However, at least one circuit has done so. See Murphy v. Millennium Radio

  Group LLC, 650 F.3d 295, 305 (3d Cir. 2011). In Murphy, the Third Circuit determined that a

  cause of action under § 1202 may lie regardless of the form in which the CMI is conveyed. Id.

  (addressing the removal of a photograph author’s name in a printed gutter credit). The Court

  finds the Murphy court’s reasoning persuasive. Accordingly, this Court concludes Mr. Guarneros

  has established he is entitled to entry of default judgment as to his second claim for relief –

  removal or alteration of CMI under 17 U.S.C. § 1202 – and that his motion on the second claim

  is granted.

         C. Damages

         The amount of damages must be ascertained before a final judgment can enter against a

  party. Arslani v. UMF Group, Inc. et al., No. 19-cv-1117-WJM-KLM, 2020 WL 6779072, at *3

  (D. Colo. Nov. 18, 2020) (citing Herzfeld v. Parker, 100 F.R.D. 770, 773 (D. Colo. 1984)).

  Claims for money damages must be supported by actual proof. Id. (citing Klapprott v. United

  States, 335 U.S. 601, 611–12 (1949)); see also Stockart.com, LLC v. Engle, No. 10-cv-00588-

  MSK-MEH, 2011 WL 10894610, at *12 (D. Colo. Feb. 18, 2011) (conclusory affidavit is



                                                    7
Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 8 of 16




  insufficient to establish damages). “The burden is on the plaintiff to establish entitlement to

  recovery of damages against a defaulting defendant.” Stockart.com, 2011 WL 10894610, at *12.

              1. Actual Damages – Copyright Infringement (17 U.S.C. § 504(b))

          “A person whose copyright has been infringed may choose to recover either actual or

  statutory damages.” Id. (citing 17 U.S.C. § 504(b)) (“[t]he copyright owner is entitled to recover

  the actual damages suffered by him or her as a result of the infringement, and any profits of the

  infringer that are attributable to the infringement and are not taken into account in computing

  actual damages.”). “Actual damages for copyright infringement are governed by § 504(b), which

  states that ‘[t]he copyright owner is entitled to recover the actual damages suffered by him or her

  as a result of the infringement,’ but does not elaborate on how the damages are to be calculated.”

  Jarvis v. K2 Inc., 486 F.3d 526, 533 (9th Cir. 2007). One way to measure actual damages in

  situations where the infringer could have bargained with the copyright owner to purchase the

  right to use the work is to assess “what a willing buy would have been reasonably required to pay

  to a willing seller for plaintiff[’s] work.” Id. (internal quotations omitted).

          Mr. Guarneros seeks $1,600.00 in actual damages for copyright infringement arguing he

  would have been willing to license the Photograph for a political/governmental use for a duration

  of three years for that amount. (ECF No. 49, ¶¶ 23–32.) In support of his argument, Mr.

  Guarneros provides evidence that he would have licensed a “similar” photograph under these

  circumstances for $1,590.00. (ECF Nos. 49, ¶27; 49-2.) Mr. Guarneros also notes the

  imprecision of the instant damages calculation due to the fact that as a function of having

  defaulted neither Mr. Guarneros nor the Court is able to determine Denver Green Party’s profits

  from having used the Photograph without authorization. (ECF No. 49, ¶¶ 28–29.) Mr. Guarneros,

  however, does not include a request for profits in his damages calculation.



                                                     8
Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 9 of 16




          That being said, given the evidence submitted by Mr. Guarneros, the Court finds a

  reasonable calculation of actual damages and that which is supported by actual evidence is

  $1,590.00 – the amount Mr. Guarneros would have received had Denver Green Party legally

  licensed the Photograph. See On Davis v. The Gap, Inc., 246 F.3d 152, 164 (2d Cir. 2001) (citing

  William F. Patry, Copyright Law and Practice 1167 (1994) (“Within reason, any ambiguities

  should be resolved in favor of the copyright owner”)); Sygma Photo News, Inc. v. High Soc.

  Magazine, Inc., 778 F.2d 89, 95 (2d Cir. 1985) (when faced with imprecision in calculating

  profits resulting from the infringement, “the court should err on the side of guaranteeing the

  plaintiff a full recovery”).

               2. Statutory Damages – Alteration/Removal of CMI (17 U.S.C. § 1203(c)(3)(B))

          The DMCA provides courts may award statutory damages between $2,500.00 and

  $25,000.00 for violating 17 U.S.C. § 1202(b). 17 U.S.C. § 1203(c)(3)(B). Mr. Guarneros

  requests $10,000.00 for a single violation. (ECF No. 49, ¶ 34.) In support of this request, Mr.

  Guarneros provides a number of cases wherein, as here, the defendants defaulted. (Id.); see

  Stockart.com, 2011 WL 10894610, at *14 (awarding $10,000.00 per violation). The Court

  likewise finds $10,000.00 for the violation of section 1202(b) is appropriate here.

          D. Attorneys’ Fees

          Mr. Guarneros also moves for attorneys’ fees under 17 U.S.C. § 1203(b)(5).6 (ECF No.

  49, ¶¶ 35–37); see 17 U.S.C. § 1203(b)(5) (“the court [. . .] in its discretion may award

  reasonable attorney’s fees to the prevailing party”). “Plaintiffs in copyright actions may be

  awarded attorneys’ fees simply by virtue of prevailing in the action: no other precondition need



          6
            Mr. Guarneros also cites 17 U.S.C. § 1203(b)(5) in support of his argument that he be awarded costs as well
  as attorneys’ fees. Section 1203(b)(5), however, addresses only attorney’s fees – section 1203(b)(4) provides this
  Court the authority in its discretion to award costs. See 17 U.S.C. § 1203(b)(4).

                                                           9
Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 10 of 16




   be met, although the fee awarded must be reasonable.” Stockart.com, 2011 WL 10894610, at *16

   (citing Girlsongs v. 609 Industries, Inc., 625 F. Supp. 2d 1127, 1132 (D. Colo. 2008)). The Court

   uses a three-step process to evaluate a motion for attorneys’ fees. See Atlas Biologicals, Inc. v.

   Kutrubes, No. 1:15-cv-00355-CMA-KMT, 2020 WL 3893566, at *2 (citing Ramos v. Lamm, 713

   F.2d 546 (10th Cir. 1983), overruled on other grounds by Pennsylvania v. Del. Valley Citizens’

   Council for Clean Air, 483 U.S. 711, 725 (1987)).

          First, the Court determines the number of hours reasonably spent by counsel for the

   prevailing party. Id. (citing Malloy v. Monahan, 73 F.3d 1012, 1017 (10th Cir. 1996)). “Counsel

   for the party claiming the fees has the burden of proving hours to the district court by submitting

   meticulous, contemporaneous time records that reveal, for each lawyer for whom fees are sought,

   all hours for which compensation is requested and how those hours were allotted to specific

   tasks.” Id. (citing Case v. Unified Sch. Dist. No. 233, Johnson County, Kan., 157 F.3d 1243,

   1256 (10th Cir. 1998)) (internal quotations omitted). “The factors considered in a reasonableness

   determination include: (1) whether the amount of time spent on a particular task appears

   reasonable in light of the complexity of the case, the strategies pursued, and the responses

   necessitated by an opponent’s maneuvering; (2) whether the amount of time spent is reasonable

   in relation to counsel’s experience; and (3) whether the billing entries are sufficiently detailed,

   showing how much time was allotted to a specific task.” Id. (citing Rocky Mountain Christian

   Church v. Bd. of Cty. Comm’rs of Boulder Cty., No. 06-cv-00554, 2010 WL 3703224, at *2–3

   (D. Colo. Sept. 13, 2010)). “Counsel for the prevailing party should make a good faith effort to

   exclude from a fee request hours that are excessive, redundant, or otherwise unnecessary.”

   Hensley v. Eckerhart, 461 U.S. 424, 434 (1983).

          The second step is to determine a reasonable hourly rate of compensation. Ramos, 713



                                                     10
Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 11 of 16




   F.2d at 555. “A reasonable hourly billing rate is defined as the prevailing market rate in the

   relevant community for an attorney of similar experience.” Nutritional Biomimetrics, LLC v.

   Empirical Labs Incorporated, No. 16-cv-01162-KMT, 2017 WL 10777667, at *3 (D. Colo. Sept.

   1, 2017) (citing Guides, Ltd. v. Yarmouth Grp. Prop. Mgmt., Inc., 295 F.3d 1065, 1078 (10th Cir.

   2002)). “A court may use its own knowledge of the prevailing market rate to determine whether

   the claimed rate is reasonable.” Nutritional Biomimetrics, 2017 WL 10777667, at *3. The

   requesting party bears “the burden of showing that the requested rates are in line with those

   prevailing in the community for similar services by lawyers of reasonably comparable skill,

   experience, and reputation.” Ellis v. Univ. Kan. Med. Ctr., 163 F.3d 1186, 1203 (10th Cir. 1998).

          Finally, the Court multiplies the reasonable hourly rate by the number of hours

   reasonably expended to determine the lodestar amount. Hensley, 461 U.S. at 433. “The court has

   the discretion to make an upward or downward adjustment based upon the particular

   circumstances.” Atlas Biologicals, 2020 WL 3893566, at *3 (citing Xtreme Coil Drilling Corp. v.

   Encana Oil & Gas (USA), Inc., 958 F. Supp. 2d 1238, 1255 (D. Colo. 2013)).

          That being said, the Court’s Local Rule 54.3 requires that a motion for attorney’s fees

   must be supported by affidavit and a detailed description of the services rendered, the amount of

   time spent, the hourly rate, the total amount claimed, and a summary of relevant qualifications

   and experience. D.C.COLO.LCivR 54.3. The moving party bears the burden of proving his

   entitlement to an award, as well as the appropriateness of the hours expended and the hourly

   rates sought. Hensley, 461 U.S. at 437.

          In this case, Denver Green Party not only infringed upon Mr. Guarneros’s copyright but

   also removed the copyright information that would have otherwise shown Mr. Guarneros is the

   author of the Photograph. Denver Green Party did not seek and did not receive permission to do



                                                    11
Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 12 of 16




   so. Consequently, the Court determines Mr. Guarneros is entitled to recover reasonable

   attorneys’ fees and costs in this matter.

           Through the course of this lawsuit, Mr. Guarneros has at various times been represented

   by two separate attorneys – Mr. Liebowitz and Mr. Sanders. The Court addresses each in turn.

                1. Mr. Liebowitz’s Attorney Fees

           This case was originally filed January 15, 2019, by Mr. Liebowitz. This Court is familiar

   with Mr. Liebowitz’s exploits. See, e.g., Mondragon v. Nosrak LLC, No. 19-cv-01437-CMA-

   NRN, 2020 WL 6686499, at *1 (D. Colo. Nov. 12, 2020) (collecting cases and outlining Mr.

   Liebowitz’s concerning behavior). That being said, aside from the initial motion for entry of

   default judgment not having the contents necessary to determine Mr. Guarneros was entitled to

   entry of judgment, Mr. Liebowitz has not had much of an opportunity to interact with this

   Court.7 In any event, Mr. Liebowitz had previously requested attorney’s fees in the amount of

   $2,550.00 for billing six hours at a rate of $425/hour. (ECF No. 29-1, ¶¶ 21–23.) In support of

   his argument, he notes that he is a founding member and managing partner of Liebowitz Law

   Firm, PLLC and a 2015 graduate of the Maurice A. Dean School of Law at Hofstra University.

   Since January 2016, he extolls his achievement of having filed over 1,000 copyright

   infringement lawsuits in the United States District Courts for the Southern District and Northern

   District of New York alone. It is through these lawsuits from which he argues he developed

   expertise in the field. Giving Mr. Liebowitz’s own start date, the Court notes he has been

   practicing law, generally, for between four and five years.




            7
              One could suppose improperly filing a motion for entry of default judgment is simply another example of
   Mr. Liebowitz’s now infamous work product. But the reality is that this Court is no stranger to motions for entry of
   judgment without prejudice for failure to comply with the Federal Rules of Civil Procedure. The Court does not view
   a singular instance as sanctionable or gratuitous for the purposes of determining the amount of attorney’s fees to
   award.

                                                           12
Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 13 of 16




            With respect to the hours to which Mr. Liebowitz attests, the Court concludes six hours

   expended from initial receipt of the case information to filing the first motion for entry of default

   judgment is reasonable.

            His hourly billing rate of $425/hour, however, is unreasonable for his relative experience

   and the prevailing rates in the marketplace. Mr. Liebowitz premises his rate on the fact that other

   New York partners receive comparable or much higher rates. (ECF No. 29-1, ¶ 23) (collecting

   cases). However, a review of the cases cited by Mr. Liebowitz does not support the requested

   rate. See (ECF No. 29-1, ¶ 23.) For example, in Regulatory Fundamentals Group LLC v.

   Governance Risk Management Compliance, LLC, the court noted that New York partners with

   sixteen to thirty-four years of experience have billing rates ranging from $485 to $735.

   Regulatory Fundamentals, No. 13 Civ. 2493(KBF), 2014 WL 4792082, at *2 (S.D.N.Y. Sept.

   24, 2014). Importantly, Mr. Liebowitz appears to place enormous emphasis on the fact that these

   cases reference partners, which he admittedly is,8 and omits the necessary qualifier – experience.

   In other words, Mr. Liebowitz firmly places the cart before the horse and argues his status as a

   partner provides a basis for a “partner rate,” but pays no mind to the fact that he has been

   practicing only five years. He makes no argument that any of these examples involve comparable

   levels of experience. Additionally, the Court doubts Mr. Liebowitz can even support an hourly

   rate comparable to the lower end of the partner rate given his reputational issues. See Usherson v.

   Bandshell Artist Mgmt., No. 19-CV-6368 (JMF), 2020 WL 3483661, at *22 (S.D.N.Y. June 26,

   2020) (ordering Mr. Liebowitz within thirty days to file “a copy of this Opinion and Order on the

   docket of any currently pending case that was brought by Mr. Liebowitz or his firm”).9


             8
               Or, rather, he was a partner as his firm when he filed the first motion for entry of default judgment and
   affidavit. This Court, however, is unfamiliar with his status within his firm at the time of this Order.
             9
               Mr. Liebowitz was not required to file this order in this case because his motion to withdraw as attorney
   was granted on June 18, 2020, eight days before Judge Furman’s order. Judge Furman’s order also provides that Mr.

                                                            13
Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 14 of 16




            Instead of focusing on the title Mr. Liebowitz effectively provides himself, this Court is

   more concerned with his experience, which the Court finds does not meet his projected hourly

   billing rate. In support of the Court’s conclusion, it considers the Colorado Bar Association’s

   2017 Economics of Law Practice Survey (“ELPS”).10 For comparable attorneys (i.e., attorneys

   who share a similar number of years in practice), the ELPS provides a median hourly billing rate

   between $200 and $225.11 The number of attorneys at Liebowitz Law Firm, PLLC may

   reasonably imply a range from $200 to $298.12 The ELPS also shows only a small percentage of

   practitioners bill over $400/hour.13

            Given Mr. Liebowitz’s years of practice, level of skill, and experience, the Court

   concludes the prevailing market rate in the community for similar services by comparable

   lawyers is $250/hour. Therefore, the Court grants Mr. Liebowitz’s attorney’s fees in the amount

   of $1,500.00.

                 2. Mr. Sanders’s Attorney Fees

            In addition, Mr. Guarneros furnished the Court with a Declaration of Craig B. Sanders,

   attorney and founding partner of the law firm Barshay Sanders PLLC, in support of his portion

   of the total award, which is $1,800.00. Mr. Sanders attests that he has practiced law for twenty-

   eight years focusing heavily on copyright and trademark matters and charges an hourly rate of

   $600.00. Mr. Sanders is barred in six states and before thirty-two federal courts.

            In terms of the time spent on this matter, Mr. Sanders’s role was relatively limited after

   he took over for Mr. Liebowitz. Notably, the first motion for entry of default judgment was still




   Liebowitz is to notify all of his clients of the sanction as well as notification to any case filed in the future for a year.
           10
              http://www.cobar.org/portals/COBAR/repository/2017EconomicSurvey.pdf.
           11
              The average is not much farther off: $203 – $225.
           12
              The 25th and 75th percentiles, respectively.
           13
              Eight percent with a population of 801 respondents.

                                                                14
Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 15 of 16




   pending, and Denver Green Party still had not appeared. Consequently, the majority of time Mr.

   Sanders spent on this case was written-off. Specifically, Mr. Sanders spent only three billed

   hours actively participating in this case, the majority of which was reviewing the docket and

   drafting and filing the instant motion for entry of default judgment. The Court finds the amount

   of time Mr. Sanders spent in this case is reasonable.

          He attests that his hourly rate is within the range of hourly billing provided by (i)

   American Intellectual Property Law Association’s (“AIPLA”) 2017 Report of the Economic

   Survey and (ii) the United States Attorney’s Office Attorney’s Fees Matrix for attorneys with 21-

   30 years of experience who practice in the Washington, D.C. area. The Court finds this hourly

   billing rate reasonable. Therefore, the Court grants Mr. Sanders’s portion of the requested

   attorneys’ fees in the amount of $1,800.00.

          Consequently, the Court grants Mr. Guarneros attorneys’ fees in the total amount of

   $3,300, apportioned according to this Order.

   IV.    CONCLUSION

          Based on the foregoing, it is ORDERED:

          (1)     That Plaintiff Ralph Guarneros’s Renewed Motion for Entry of Default Judgment

                  (ECF No. 48) is GRANTED as stated herein and the following amounts are

                  awarded:

                  (i)     Actual damages under 17 U.S.C. § 504(b) - $1,590.00;

                  (ii)    Statutory damages under 17 U.S.C. § 1203(c)(3)(B) - $10,000; and

                  (iii)   Attorneys’ fees - $3,300, apportioned in accordance with this Order;

          (2)     That Mr. Guarneros is awarded costs under 17 U.S.C. § 1203(b)(4) and shall

                  within 14 days of the date of this Order file a bill of costs, in accordance with the



                                                    15
Case 1:19-cv-00139-RM-NYW Document 51 Filed 12/02/20 USDC Colorado Page 16 of 16




              procedures under Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1, which

              shall be taxed by the Clerk of the Court;

        (3)   That, pursuant to 28 U.S.C. § 1961, post-judgment interest shall run from the date

              judgment is entered until the date of the judgment is satisfied; and

        (4)   That the Clerk shall enter JUDGMENT in favor of Plaintiff Richard Guarneros

              and against Defendant Denver Green Party and shall close this case.

        DATED this 2nd day of December, 2020.

                                                    BY THE COURT:


                                                    ___________________________________
                                                    RAYMOND P. MOORE
                                                    United States District Judge




                                               16
